        Case 1:20-cv-05018-ELR Document 27 Filed 12/16/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GEORGIA REPUBLICAN PARTY,                    )
INC, et al.,                                 )
                                             )
       Plaintiffs,                           ) CIVIL ACTION NO.
                                             ) 1:20-cv-5018-ELR
v.                                           )
                                             )
BRAD RAFFENSPERGER, et al.,                  )
                                             )
       Defendants.                           )

                     DEFENDANTS’ MOTION TO DISMISS

      Defendants Secretary of State Brad Raffensperger and State Election Board

members Rebecca N. Sullivan, David J. Worley, Matthew Mashburn, and Ahn Le

(collectively, “Defendants”) hereby move to dismiss Plaintiffs’ Complaint for

pursuant to FED. R. CIV. P. 12(b)(1) and (6) for lack of subject matter jurisdiction

and various other threshold defenses stated in the accompanying brief in support.

The Defendants also move that the Court deny any injunctive and other relief sought

in the Plaintiffs’ Complaint. Defendants respectfully request that the Court grant

their motion and dismiss the action with prejudice. A brief in support of this motion

is being filed simultaneously.



                                         1
 Case 1:20-cv-05018-ELR Document 27 Filed 12/16/20 Page 2 of 4




Respectfully submitted, this 16th day of December, 2020.

                               Christopher M. Carr           112505
                               Attorney General
                               Bryan K. Webb                  743580
                               Deputy Attorney General
                               Russell D. Willard            760280
                               Senior Assistant Attorney General

                               /s/ Charlene S. McGowan
                               Charlene S. McGowan              697316
                               Assistant Attorney General
                               40 Capitol Square SW
                               Atlanta, GA 30334
                               cmcgowan@law.ga.gov
                               404-458-3658 (tel)


                               Attorneys for State Defendants




                                 2
        Case 1:20-cv-05018-ELR Document 27 Filed 12/16/20 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/ Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                       3
        Case 1:20-cv-05018-ELR Document 27 Filed 12/16/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing

DEFENDANTS’ MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to counsel for all parties

of record via electronic notification.

      Dated: December 16, 2020.

                                         /s/ Charlene S. McGowan
                                         Charlene S. McGowan
                                         Assistant Attorney General




                                           4
